ITEMID: 001-92891
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF KRAWIECKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 8 - Right to respect for private and family life
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Lech Garlicki;Ledi Bianku;Mihai Poalelungi;Nicolas Bratza
TEXT: 4. The applicant was born in 1966 and lives in Lubiąż.
5. On 6 January 2006 the applicant was remanded in custody. The grounds for this decision are unknown, since the applicant has not produced a copy of the order.
6. On 7 November 2006 the Swiebodzin District Court (Sąd Rejonowy) extended the applicant’s detention. On the same day the court decided to discontinue the criminal proceedings against him. The court held that the applicant at the time of the commission of the offence had been incapable of recognising its significance or controlling his conduct because of his mental illness. The applicant had been diagnosed with schizophrenia (paranoid subtype).
7. On 1 October 2007 the applicant was placed in a mental hospital.
8. On 22 April 2008 the Świebodzin District Court decided to extend the applicant’s detention at the mental hospital. The court held that he was still suffering from severe schizophrenia.
9. On 22 July and 20 November 2008 the Świebodzin District Court decided to discontinue the criminal proceedings against the applicant due to his mental illness. The applicant’s state of health was confirmed by a medical certificate of 1 October 2008.
10. In the light of the applicant’s submissions, it is impossible to establish the facts relating to his detention.
11. On 4 December 2006 the Court received a letter from the applicant dated 23 November 2006. The letter was sent while the applicant was detained in the Szamotuły Remand Centre (Areszt Śledczy). It bears the following stamp: “District Court in Świebodzin, censored” (Sąd Rejonowy Świebodzin, Cenzurowano), a handwritten date: “28.11.06” and an illegible signature.
12. The relevant domestic law concerning censorship of detainees’ correspondence is set out in the Court’s judgment in the case of Kliza v. Poland, no. 8363/04, §§ 29-34, 6 September 2007.
VIOLATED_ARTICLES: 8
